Citation Nr: 0429797	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from June 14, 1978, to 
November 30, 1990; he also had 7 years, 6 months, and 25 days 
of active service prior to June 14, 1978, including a period 
from July 16, 1968, to August 13, 1971.  He died in November 
1994.  The appellant is the widow of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).

The appellant raised the issue of entitlement to compensation 
for the cause of the veteran's death based on the provisions 
of 38 U.S.C.A. § 1151 (West 2002).  This was done at an April 
2003 RO hearing.  Although the issue was addressed by the RO 
in an April 2004 supplemental statement of the case as though 
it was part of the question of entitlement to service 
connection for the cause of the veteran's death, a § 1151 
claim is not a service connection claim.  (If § 1151 benefits 
are paid, such an award is treated as though the disability 
were service connected, but the issue presented by § 1151 
does not involve service connection.)  Since this issue has 
not been independently adjudicated by the RO, it is referred 
to the RO for adjudication.  The appellant should be informed 
of the RO's decision on the § 1151 issue and given an 
opportunity to express disagreement.  




FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an agency of original jurisdiction in January 
1995.  The appellant was notified of her right to appeal, but 
did not initiate an appeal within the time period allowed.  

2.  Evidence received since the January 1995 denial bears 
directly upon the question of service connection for the 
cause of the veteran's death and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death has been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.200, 
20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that the veteran's rectal cancer, 
which ultimately led to his death, is traceable to his period 
of active military service.

The appellant originally sought entitlement to service 
connection for the cause of the veteran's death in 1994, 
shortly after the veteran died.  The RO notified the 
appellant of the denial of service connection in a notice 
letter dated in January 1995.  Entitlement to pension 
benefits and accrued benefits was also denied.  She did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 C.F.R. §§ 20.302, 
20.1103.

The appellant's application to reopen was received by VA in 
November 1999.  By an October 2000 decision, the claim was 
denied.  Thereafter, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was enacted.  This law 
changed the manner of adjudication of claims and the RO re-
adjudicated the appellant's claim in October 2001.  The RO 
specifically found that no new and material evidence had been 
received.  It is from the October 2001 decision that the 
present appeal arises.

In this regard, the claim of service connection for the cause 
of the veteran's death may now be reopened only if new and 
material evidence has been received since the final 
disallowance of the claim in January 1995.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the question of whether new and 
material evidence has been received in the first instance 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2004)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the appellant's application to reopen 
was filed prior to August 29, 2001, the new provisions do not 
apply to her case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for the cause of the veteran's 
death, the Board has reviewed the evidence received 
subsequent to the January 1995 RO denial and finds that new 
and material evidence has in fact been received.

The veteran's service medical records are negative for any 
treatment or diagnosis referable to carcinoma.  Although 
service connection was established during the veteran's 
lifetime for low back disability, tinnitus, bilateral hearing 
loss, and left ankle disability, there is no medical evidence 
of a causal connection between any of his service-connected 
disabilities and his metastatic carcinoma, and the appellant 
has not contended that there is such a connection.  

The basis of the January 1995 decision was that the evidence 
"[did] not show that a service-connected disability had 
caused the veteran's death."  The only evidence specifically 
relating to the veteran's death was his death certificate 
that showed renal failure and liver and lung metastatic 
disease due to carcinoma of the rectum.  

Evidence received following the January 1995 decision 
included hospital records prepared in September 1994 and from 
October 1994 to his death in November 1994.  The veteran 
underwent an exploratory laparotomy, abdominal perineal 
resection, and appendectomy in September 1994.  The discharge 
diagnosis was perforated carcinoma of the rectum with 
inflammatory mass.  The final diagnosis in November 1994 was 
metastatic rectal carcinoma to the lung and liver with 
pneumonia of the right lower lobe, dehydration, and 
progressive renal failure.  It was noted that the obvious 
cause of death was metastatic and rather extensive rectal 
carcinoma with metastasis to the liver and lungs with 
superimposed pneumonia and progressive renal failure.

The newly received evidence provides details about the 
veteran's death that were not known to VA adjudicators in 
January 1995, especially with respect to the extent of the 
rectal carcinoma.  This is especially significant in light of 
the appellant's contention on appeal that carcinoma of such 
an advanced stage shown within four years of the veteran's 
separation from active military service should be thought of 
as having its onset during the veteran's military service.  
Consequently, the Board finds that new evidence has been 
received that is so significant that it must be considered in 
order to fairly decide the underlying claim.  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
received; to this extent, the appeal is granted.




REMAND

As noted above, the appellant has argued that the veteran's 
carcinoma was so advanced when discovered in 1994 that 
medical principles dictate a conclusion that it must have 
been present even while the veteran was serving on active 
duty in 1990.  The available medical evidence of record does 
not address this point.  Consequently, in order to fulfill 
VA's duty to assist under the VCAA, further evidentiary 
development in the form of medical opinion evidence is 
required before deciding this question.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and ask her to submit any additional 
evidence she may have in her possession 
that is relevant to her claim.  
Specifically, she should be told that 
medical evidence linking the onset of 
carcinoma of the rectum to the veteran's 
period of military service is the type of 
evidence needed to substantiate her 
claim.  

2.  After giving the appellant 
opportunity to submit additional 
evidence, the RO should arrange for a 
pathologist to review the entire record, 
especially those reports prepared in 
conjunction with diagnosis and treatment 
of the veteran's rectal cancer.  The 
reviewer should, based on established 
medical principles, the nature and 
location of the veteran's carcinoma, and 
the stage at which it was shown in 1994, 
provide an opinion as to the medical 
probabilities that carcinoma of the 
rectum had its onset during the veteran's 
period of active military service, which 
ended in November 1990.  The bases for 
the opinion should be described in 
detail.  (If additional evidentiary 
development is deemed necessary before 
such an opinion can be reached, the 
reviewer should specifically identify the 
actions that need to be taken.  The RO 
should pursue such development, if 
necessary, and return the case to the 
reviewer when completed.)

3.  The RO should re-adjudicate the claim 
of service connection for the cause of 
the veteran's death.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued, 
and the appellant should be given 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



